Citation Nr: 1327764	
Decision Date: 08/29/13    Archive Date: 09/05/13

DOCKET NO.  09-38 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an effective date prior to November 28, 1995 for grant of service connection for post-traumatic stress disorder (PTSD) based on clear and unmistakable error (CUE) in a June 1996 rating decision.  

2.  Entitlement to service connection for prostate cancer.  


REPRESENTATION

Appellant represented by:	Michael Eby, II, Agent


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from January 1969 to January 1972.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from December 2007 and June 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  In the December 2007 rating decision, the RO denied service connection for prostate cancer.  In the June 2011 rating decision, the RO denied an earlier effective date for award of service connection for PTSD based clear and unmistakable error in a June 1996 RO rating decision.  

In January 2012, the Veteran, his spouse, and "A.D." testified via videoconference at a hearing before the undersigned Veterans' Law Judge.  A transcript of that hearing is of record.  In July 2012, the Board remanded this matter to the RO for additional development.  The matter has been returned to the Board for appellate consideration.  

In his September 2012 VA Form 9, the Veteran requested a hearing before the Board with regard to the issue of entitlement to an earlier effective date for grant of service connection for PTSD based on clear and unmistakable error in the June 1996 rating decision.  In a May 2013 letter, the RO notified the Veteran and his representative of a hearing scheduled before the Board in July 2013.  As documented in the Veterans Appeals Control and Locator System (VACOLS), the Veteran did not attend the scheduled hearing and the hearing request is withdrawn.  38 C.F.R. § 20.704 (2012).  

The issue of entitlement to service connection for prostate cancer is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  In a June 1996 rating decision, the RO granted service connection for PTSD and assigned an effective date of November 28, 1995.  

2.  In a May 1999 decision, the Board denied the Veteran's direct appeal of the June 1996 rating decision as to entitlement to an effective date earlier than November 28, 1995 for grant of service connection for PTSD.  


CONCLUSION OF LAW

The Board has no authority to consider whether there was clear and unmistakable error in the June 1996 rating decision in which the RO assigned an effective date for grant of service connection for PTSD.  38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.105, 20.1104 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In October 2010, the Veteran requested revision of a June 12, 1996 rating decision on the basis that it contained clear and unmistakable error.  He contended that the effective date should have been earlier that the November 28, 1995 date the RO assigned.  

In July 1996, the Veteran appealed the June 1996 decision to the Board, contending that the RO should have assigned an earlier effective date and explaining that he was first diagnosed with PTSD in 1980.  In a May 1999 decision, the Board denied his appeal as to entitlement to an effective date earlier than November 28, 1995.  

All questions in a matter which under section 38 U.S.C.A. § 511(a) is subject to decision by the Secretary shall be subject to one review on appeal to the Secretary.  Final decisions on such matters shall be made by the Board.  38 U.S.C.A. § 7104(a) (West 2002).  
The May 1999 Board decision subsumed the June 1996 RO decision as to the issue of whether an earlier effective date was warranted for grant of service connection for PTSD and therefore the Board cannot review the June 1996 decision as to this issue.  38 C.F.R. § 20.1104 (2012) ("When a determination of the agency of original jurisdiction is affirmed by the Board . . ., such determination is subsumed by the final appellate decision."); see Brown v. West, 203 F.3d 1378, 1381 (Fed.Cir.2000) (holding that an RO decision may not be reviewed for clear and unmistakable error if that decision has been subsumed by a later Board decision and explaining that "[t]he rationale for that rule is that it is improper for a lower tribunal (the RO) to review the decision of a higher tribunal (the Board)."); see also Duran v. Brown, 7 Vet. App. 216, 244 (1994) (holding that under 38 C.F.R. § 3.105(a), clear and unmistakable error cannot be asserted as to an RO decision that has been affirmed by the Board on appeal).  

The record does not contain a motion for revision of the May 1999 Board decision.  Motions for revision of a Board decision based on clear and unmistakable error have specific content and filing requirements.  38 C.F.R. § 20.1404 (2012).  Those requirements include identifying the date of the Board decision to which the motion relates.  38 C.F.R. § 20.1404(a).  The motion must set forth clearly and specifically the alleged clear and unmistakable error, or errors, of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error.  38 C.F.R. § 20.1404(b).  Non-specific allegations of failure to follow regulations or failure to give due process, or any other general, non-specific allegations of error, are insufficient to satisfy the requirement of the previous sentence.  Id.  Motions that do not comply with these specific content and filing requirements shall be dismissed without prejudice for refiling.  38 C.F.R. § 20.1404(a),(b).  

The record does not show that the Veteran filed a motion for revision of the May 1999 Board decision based on clear and unmistakable error or sent a request for such revision to the RO, that complied with the notice and filing requirements.  See 38 U.S.C.A. § 7111(f) (West 2002) (requiring the Secretary to forward to the Board motions asserting CUE in Board decisions that are misfiled); 38 C.F.R. § 20.1404(d) (requests for revision of a Board decision based on CUE that are forwarded to the Board pursuant to section 7111(f) are considered properly filed).

Because the June 1996 rating decision that assigned an effective date for grant of service connection for PTSD was subsumed by the May 1999 Board decision, the Board has no authority to consider whether there was clear and unmistakable error in the June 1996 rating decision as to assignment of the effective date for grant of service connection.  The proper action in this case is dismissal.  


ORDER

The issue of entitlement to an effective date prior to November 28, 1995, for grant of service connection for PTSD based on clear and unmistakable error in the June 1996 RO decision is dismissed.  


REMAND

The Veteran contends that service connection is warranted for prostate cancer.  It is clear from the record that the Veteran was diagnosed with bladder cancer in 1999.  Service connection for bladder cancer was denied in an unappealed October 2000 rating decision and is not before the Board.  His appeal as to entitlement to service connection for prostate cancer turns on whether he ever had prostate cancer.  Due to the inadequacy of an expert opinion obtained pursuant to the Board's July 2012 Remand, another remand is necessary.  

In the July 2012 Remand, the Board directed the RO to provide the Veteran's claims file to a physician.  The Board requested that the physician provide an expert opinion as to whether it is at least as likely as not that the Veteran had prostate cancer.  

Listed in the "Diagnosis" section of September 21, 2012 Prostate Cancer Disability Benefits Questionnaire (DBQ), is that prostate cancer was diagnosed in 1997.  Listed in a "Medical History' section is that that the Veteran was diagnosed with prostate cancer in 1997 and bladder cancer in 1999.  In a "Treatment" section, it is listed that in 1997 he underwent a radical prostatectomy and cystoprostatectomy and continent urinary diversion.  

However, a September 27, 2012 VA addendum opinion states as follows:

In my opinion the bladder cancer was invasive and therefore required a cystectomy and urinary diversion.  I cannot find in his records available whether or not he had in addition, prostate cancer.  I would need to see the pathology report from Earl K. Long Hospital to determine whether he had prostate cancer in addition to bladder cancer.  He has survived over 10 years since the cystectomy and it is more likely than not that the bladder cancer has been cured.  

The treatment history and diagnosis sections of the DBQ are in conflict with this opinion and in conflict with the record of the Veteran's genito-urinary treatment.  The record tends to show that the Veteran did not have surgical treatment for a genitourinary condition prior to 1999.  

More importantly, comparing the addendum opinion with other evidence of record it is unclear as to whether the entire claims file was available for the physician's review in September 2012, or, alternatively, whether certain evidence was found on review of the claims file.  In this regard, there is an October 1999 pathology report associated with the claims file but there is no indication from the December 1999 surgical report that any additional specimen was submitted for pathology study following that December 1999 surgery.  The physical claims file currently consists of eight volumes, with evidence relevant to this question located in several of the volumes.  This fact together with what is present in the file gives rise to the Board's determination that another remand is necessary.  

The Board now chronologically details such evidence and notes the volume of the claims file in which it is contained.  

Volume Two of the claims file includes a March 1996 VA general medicine treatment note stating that the Veteran reported that his father had suffered from prostate cancer and that the Veteran was concerned about prostate cancer.  Volume One of the claims file contains the report of a November 1996 psychiatric admission documenting that the Veteran was seen for hematuria in 1994.  The plan was to schedule him for a protein specific antigen test.  Volume Two of the claims file includes a January 1997 VA treatment note documenting that he had a serum testosterone level that day.  Volume Two also contains an April 1997 genito-urinary consult request that includes notes as to his prostate.  

Volume One of the claims file contains notes of October 25, 1999 treatment by Dr. "K.B." (signed KMB), documenting that the Veteran had gross hematuria and underwent cystoscopy.  He was admitted for cystoscopy and transurethral resection of the bladder tumor.  Located in Volume Five is an operative report from Our Lady of the Lake Regional Medical Center documenting a transurethral resection of bladder tumor on October 29, 1999.  This report indicates that tissue from the bladder was removed for histopathological examination.  Located in Volume One is a pathology report dated October 30, 1999.  This report indicates that a bladder tumor specimen was collected October 29, 1999.  It includes a section titled "FINAL DIAGNOSIS (Gross and Microscopic)."  It is signed by a physician, "D.A.B.," M.D.  

Also located in Volume Two of the claims file are records from LSU Earl K. Long Medical Center.  A discharge summary, for inpatient treatment from November 30, 1999 to January 21, 2000, documents that the Veteran underwent resection of the bladder.  There is also an operative report from December 8, 1999 that documents right bladder and prostate resection.  There is no indication that a sample was obtained for pathology study.  

In November 2012, the RO sent a letter to the Veteran asking him to submit authorization for release of information forms to VA so that VA could obtain additional records from the Earl K. Long Hospital.  He did not respond.  However, given the above discussion and the extensive amount of evidence in this case, the Board is unsure as to whether the records just described, most notably the pathology report dated October 30, 1999, were reviewed by the physician.  Therefore, on remand, all volumes of the claims file must be provided to a physician for review and an expert opinion that specifically comments on the records must be obtained.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Provide all volumes of the Veteran's claims file (eight at present) to the physician who provided the opinion in September 2012 for review.  If that physician is not available provide the claims file to another physician.  The physician is asked to review this Remand, including not only these numbered directives but also the explanation in the "body" of the Remand.  The physician is asked to provide an expert opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran has ever had prostate cancer.  The physician is asked to specifically include an explanation in his opinion as to the significance, or lack of significance, of the following:  

(a)  The operative report from Our Lady of the Lake Regional Medical Center documenting a transurethral resection of bladder tumor on October 29, 1999, located in Volume Five of the claims file.  

(b)  The pathology report dated October 30, 1999, signed by "D.A.B.," M.D.; located in Volume One of the claims file.  

(c) The LSU Earl K. Long Medical Center November 30, 1999 to January 21, 2000 discharge summary and the December 8, 1999 operation report documenting bladder and prostate resection; both located in Volume Two of the claims file.  

2.  The RO must then review this Remand, including not only the numbered directives but also the explanation in the "body" of this Remand, and review the expert opinion obtained pursuant to this Remand.  If the opinion is not adequate, corrective action must be promptly taken.  

3.  Then, readjudicate the issue of entitlement to service connection for prostate cancer.  If the benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto, before returning the matter to the Board, if in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

(CONTINUED ON NEXT PAGE)


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


